                                      1

                                      2

                                      3

                                      4

                                      5

                                      6

                                      7

                                      8                     UNITED STATES DISTRICT COURT
                                      9                   NORTHERN DISTRICT OF CALIFORNIA
                                     10   THOMAS H. TOY, SR. et al.,      )   CASE NO. 4:19-cv-00325-HSG
                                                                          )
                                     11                       Plaintiffs, )
Gordon Rees Scully Mansukhani, LLP




                                                                          )   Transferred from Alameda Superior Court;
                                     12         vs.
    101 W. Broadway Suite 2000




                                                                          )   Case No. RG18932350
                                          HONEYWELL INTERNATIONAL ))
        San Diego, CA 92101




                                     13
                                          INC., et al.,                       ORDER OF DISMISSAL WITHOUT
                                     14                                   )
                                                                              PREJUDICE OR DEFENDANT
                                                              Defendants.)
                                     15                                   )   HENNESSY INDUSTRIES, LLC
                                                                          )
                                     16                                   )   Judge: Haywood S. Gilliam, Jr.
                                                                          )
                                     17                                   )   State Court filed: December 14, 2018
                                                                          )   Removed to NDCA: January 18, 2019
                                     18                                   )   FAC Filed: February 11, 2019
                                                                          )
                                     19   THOMAS H. TOY, SR. et al.,      )   CASE NO. 4:19-cv-00326-HSG
                                     20
                                                                          )
                                                              Plaintiffs, )
                                                                              Transferred from Alameda Superior Court;
                                     21                                   )
                                                vs.                       )   Case No. RG18932350
                                     22   HONEYWELL INTERNATIONAL )
                                          INC., et al.,                   )   ORDER OF DISMISSAL WITHOUT
                                     23                                   )   PREJUDICE OR DEFENDANT
                                                              Defendants.)    HENNESSY INDUSTRIES, LLC
                                     24                                   )
                                                                          )   Judge: Haywood S. Gilliam, Jr.
                                     25                                   )
                                                                          )   State Court filed: December 14, 2018
                                     26                                   )   Removed to NDCA: January 18, 2019
                                                                          )   FAC Filed: February 11, 2019
                                     27                                   )
                                     28
                                                                           -1-         CASE NO. 4:19-cv-00325-HSG
                                              ORDER OF DISMISSAL WITHOUT PREJUDICE OF DEFENDANT HENNESSY
                                                                     INDUSTRIES, LLC
                                      1                               )
                                          THOMAS H. TOY, SR. et al.,  )          CASE NO. 4:19-cv-00336-HSG
                                      2                               )
                                                          Plaintiffs, )
                                      3                                          Transferred from Alameda Superior Court;
                                                                      )
                                                vs.                   )          Case No. RG18932350
                                      4
                                          HONEYWELL INTERNATIONAL )
                                      5   INC., et al.,               )          ORDER OF DISMISSAL WITHOUT
                                                                      )          PREJUDICE OR DEFENDANT
                                      6                   Defendants.)           HENNESSY INDUSTRIES, LLC
                                                                      )
                                      7                               )          Judge: Haywood S. Gilliam, Jr.
                                                                      )
                                      8                               )          State Court filed: December 14, 2018
                                                                      )          Removed to NDCA: January 18, 2019
                                      9                               )          FAC Filed: February 11, 2019
                                                                      )
                                     10

                                     11         PURSUANT TO STIPULATION, IT IS ORDERED that Plaintiffs,
Gordon Rees Scully Mansukhani, LLP




                                     12   THOMAS TOY, SR. and AGNES TOY’s, action is dismissed without prejudice as
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   to Defendant Hennessy Industries, LLC only, each party to bear its own costs.
                                     14         IT IS SO ORDERED.
                                     15

                                     16

                                     17
                                          Dated: ____________________
                                                     3/4/2019                         ____________________________
                                                                                      U.S. District Court
                                     18                                               Northern District of California
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                            -2-         CASE NO. 4:19-cv-00325-HSG
                                               ORDER OF DISMISSAL WITHOUT PREJUDICE OF DEFENDANT HENNESSY
                                                                      INDUSTRIES, LLC
